Staley, Jr., J.
Appeal from a judgment of conviction upon resentenee imposed by the County Court of Schenectady County, on March 5, 1965. On December 29, 1964, the appellant made an application to withdraw his plea of guilty. On March 5, 1965, his counsel advised the court that the defendant had agreed to withdraw this motion. Some confusion exists in the record on this point as to whether the defendant consented to the withdrawal of the motion, or whether he intended to withdraw his plea. A reading of the whole record, however, clearly indicates that his withdrawal of his motion to withdraw his plea of guilty was voluntary. Indicative of this, is the fact that no objection was made by appellant or his attorney at any point during the proceedings on that day. We find no basis for appellant’s contention that such sentence is excessive. Judgment affirmed. Gibson, P. J., Herlihy and Reynolds, JJ., concur; Taylor, J., not voting.